Citation Nr: 1212594	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Board by its December 2010 remand requested that the VA's Appeals Management Center (AMC) undertake certain development as to the referenced appellate issues, and while the case remained in remand status, the AMC by its rating action of March 2011 granted service connection for tinnitus, thereby removing that matter from the Board's appellate jurisdiction.  Following the AMC's completion of the development requested as to the hearing loss issue, it continued and confirmed the prior denial of service connection and returned the case to the Board for further review.  

Upon return of the case to the Board, a medical expert opinion was requested in December 2011, notice of which was provided to the Veteran.  That opinion was received by the Board in December 2011 and, in January 2012, the Veteran was furnished a copy of that opinion and offered an opportunity to present additional argument and evidence relating thereto.  He and his representative subsequently responded in writing and those responses have been added to the Veteran's VA claims folder and reviewed in connection with the instant appeal.  


FINDING OF FACT

Chronic disability involving hearing loss of either ear is not shown in service or for years following service discharge and is not linked to service or any event thereof, including acoustic trauma.  


CONCLUSIONS OF LAW

Hearing loss of either ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The matter herein on appeal was remanded by the Board in December 2010 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and any question not fully addressed through that development was addressed completely through the VA medical expert obtained by the Board in December 2011.  It, too, is noted that the appellant does not contend that the Board has failed to complete the development it previously had sought.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for service connection, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence of February 2008 to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations, including one following entry of the Board's remand in December 2010.  Those examination reports are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented, as they addressed the disability at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinions provided were accompanied by a stated rationale.  Where any one examination was found to be less than complete, an additional examination was sought and, ultimately, a medical opinion from an expert was obtained in order to explore each and every potential avenue relating to the Veteran's entitlement to service connection for hearing loss of either ear.  Accordingly, further development action relative to the claimed disorder is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations.  

Analysis of the Merits 

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as an organic disease of the nervous system, including a sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran alleges inservice acoustic trauma as an armor crewman and resulting hearing loss of both ears, but hearing loss meeting the requisites of 38 C.F.R. § 3.385 is not shown in service or for years following service discharge.  Service treatment records are negative for complaints or findings of hearing loss of either ear, with audiometric examination at service exit in July 1964 indicating decibel losses of the right ear of 20, 10, 10, 10, and 0 at 500, 1000, 2000, 3000, and 4000 Hertz levels of the right ear and decibel losses of 15, 10, 10, 10 and 5 at 500, 1000, 2000, 3000, and 4000 Hertz levels of the left ear.  Whispered voice testing of each ear was 15/15.  

The Board also notes that the Veteran submitted graphs of pure tone audiology examinations administered by his employer from 2001 to 2006, denoting hearing loss under 38 C.F.R. § 3.385 as of June 2001.  The Veteran's work was therein listed as a boring mill or mill operator.  Private audiological examination in October 2007 confirmed the presence of hearing loss of each ear for VA purposes, but the report of that evaluation was not accompanied by any opinion as to the etiology or date of onset of the Veteran's hearing loss.  

On a VA audiology examination in April 2004, the existence of a bilateral, high frequency, sensorineural hearing loss was identified.  The VA examiner remarked that the Veteran had normal hearing sensitivity through 6000 Hertz upon his service separation in July 1964 and that the Veteran had worked in excessive noise, although with utilization of ear protection.  In the VA's examiner's opinion, the Veteran's hearing loss was not caused by or the result of noise exposure in service.  Further VA examination in March 2011 yielded a medical opinion, with an addendum in April 2011, that it was less likely as not that the Veteran's bilateral sensorineural hearing loss was due to service in the military, including inservice acoustic trauma, based on hearing within normal limits at service separation.  Consideration was not afforded private medical records.  

A medical expert opinion obtained by the Board from a VA physician in December 2011 was that the Veteran's hearing loss was not likely to have originated in service, based on an entirely normal audiogram in July 1964.  The expert noted that it had been conceded that the Veteran had been exposed to acoustic trauma in 

service, but found that such trauma had no adverse effect on his auditory acuity.  Audiograms conducted subsequent to service were noted to have no bearing on the Veteran's hearing status prior to July 1964.  The expert expressed total agreement with the VA examination and the conclusions reached by the VA examiner in April 2011.  

The Veteran himself alleges that he had inservice acoustic trauma and onset of his hearing loss in or about 1962.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While there is no confirmation of any such trauma in service treatment records, the Board accepts the Veteran's otherwise credible account of inservice acoustic trauma.  His account of inservice hearing loss, however, is not substantiated by any other lay or medical evidence.  

Lacking in this case, also, is persuasive evidence that inservice acoustic trauma was productive of chronic disablement involving hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  There is not a single medical finding or opinion specifically linking any current hearing loss disorder to service or any event thereof, and, in this regard, the Veteran is not shown to be competent to offer a medical diagnosis or opinion as to nexus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for bilateral hearing loss, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


